Exhibit 10.35

 

FIFTH AMENDMENT

 

THIS FIFTH AMENDMENT (this “Amendment”) is made and entered into as of May 20th,
2010, by and between CA-FOOTHILL RESEARCH CENTER LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and AFFYMAX, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.                                   Landlord (as successor in interest by
conversion to EOP-Foothill Research Center, L.L.C., a Delaware limited liability
company, successor in interest to Spieker Properties, L.P., a California limited
partnership, successor in interest to Miranda Associates, a California general
partnership) and Tenant (as successor in interest to Affymax Research Institute,
a California corporation) are parties to that certain Research and
Development/Office Lease dated May 30, 1990 (the “Original Lease”), as amended
by that certain Consent to Sublease dated July 30, 1990 (the “Consent”), that
certain First Amendment to Lease dated November 16, 1999 (“the First
Amendment”), that certain Second Amendment to Lease dated December 20, 1999,
that certain Third Amendment dated December 31, 2001, and that certain Fourth
Amendment dated November 30, 2006 (the “Fourth Amendment”) (as amended, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant certain premises
containing (1) approximately 53,830 rentable square feet consisting of the
entire building located at 4001 Miranda Avenue (the “Current Premises”), and (2)
approximately 30,630 rentable square feet (the commencement date for which has
not yet occurred, as more particularly described in Section I.B of the Fourth
Amendment), consisting of the entire building located at 4015 Miranda Avenue (as
more particularly described in the Fourth Amendment, the “Must-Take Space”), in
Palo Alto, California, all in the project commonly known as Foothill Research
Center.

 

B.                                     The parties wish to expand the Premises
(defined in the Lease) to include additional space containing (1) the
approximately 12,364 rentable square feet described as Suite No. 100 (the “Suite
100 Expansion Space”) on the 1st floor of the building located at 4009 Miranda
Avenue in Palo Alto, California (the “4009 Miranda Building”) shown on Exhibit
A-1 hereto, which consists of an approximately 10,794 rentable square foot area
shown on Exhibit A-1 (the “Suite 100 Main Space”) and an approximately 1,570
rentable square foot area adjacent to the Suite 100 Main Space shown on Exhibit
A-1 (the “Suite 100 Remainder Space”), and (2) the approximately 16,345 rentable
square feet described as Suite No. 200 (the “Suite 200 Expansion Space”) on the
2nd floor of the 4009 Miranda Building and shown on Exhibit A-2 attached hereto
(collectively, the “Expansion Space”), on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Suite 100 Main Expansion.

 

1.1.                              Effect of Suite 100 Main Expansion.  Effective
as of the Suite 100 Main Expansion Effective Date (defined in Section 1.2
below), the Premises shall be increased to include the Suite 100 Main Space,
and, from and after the Suite 100 Main Expansion Effective Date, the Current
Premises and the Suite 100 Main Space (and, if an Advanced Must-Take Effective
Date (defined in Section I.E of the Fourth Amendment) has previously occurred,
the Must-Take Space) shall collectively be deemed the Premises.  The term of the
Lease for the Suite 100 Main Space (the “Suite 100 Main Expansion Term”) shall
commence on the Suite 100 Main Expansion Effective Date and, unless sooner
terminated in accordance with the Lease, end on the Extended Termination Date
(as defined in the Fourth Amendment), subject to Section 9 below.  From and
after the Suite 100 Main Expansion Effective Date, the Suite 100 Main Space
shall be subject to all the terms and conditions of the Lease except as provided
herein, and except that, except as may be expressly provided in this Amendment,
(a) Tenant shall not be entitled to receive, with respect to the Suite 100 Main
Space, any allowance, free rent or other financial concession granted with
respect to the Current Premises or the Must-Take Space, and (b) no
representation or warranty made by Landlord with respect to the Current Premises
or Must-Take Space shall apply to the Suite 100 Main Space.

 

1.2.                              Suite 100 Main Expansion Effective Date.  As
used herein, “Suite 100 Main Expansion Effective Date” means the earlier to
occur of (i) the date on which Tenant first commences to conduct business in any
portion of the Suite 100 Main Space, or (ii) July 1, 2010; provided, however,
that if Landlord fails to deliver the Suite 100 Main Space to Tenant on or
before the date described in the preceding clause (ii) as a result of any

 

1

--------------------------------------------------------------------------------


 

holdover or unlawful possession by another party, the Suite 100 Main Expansion
Effective Date shall be the date on which Landlord delivers possession of the
Suite 100 Main Space to Tenant free from occupancy by any party.  Any such delay
in the Suite 100 Main Expansion Effective Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom; provided, however,
Landlord, at its expense, shall use commercially reasonable efforts to obtain
possession of the Suite 100 Main Space for delivery to Tenant as soon as
practicable following any such holdover.  If the Suite 100 Main Expansion
Effective Date is delayed, the Extended Termination Date under the Lease shall
not be similarly extended.

 

2.                                       Suite 100 Remainder Expansion.

 

2.1.                              Effect of Suite 100 Remainder Expansion. 
Effective as of the Suite 100 Remainder Expansion Effective Date (defined in
Section 2.2 below), the Premises shall be increased to include the Suite 100
Remainder Space, and, from and after the Suite 100 Remainder Expansion Effective
Date, the Current Premises, the Suite 100 Main Space and the Suite 100 Remainder
Space (and, if the Must-Take Effective Date (defined in Section I.E of the
Fourth Amendment) has previously or concurrently occurred, the Must-Take Space)
shall collectively be deemed the Premises.  The term of the Lease for the Suite
100 Remainder Space (the “Suite 100 Remainder Expansion Term”), and together
with the Suite 100 Main Expansion Term, the “Suite 100 Expansion Term”) shall
commence on the Suite 100 Remainder Expansion Effective Date and, unless sooner
terminated in accordance with the Lease, end on the Extended Termination Date
(as defined in the Fourth Amendment), subject to Section 9 below.  From and
after the Suite 100 Remainder Expansion Effective Date, the Suite 100 Remainder
Space shall be subject to all the terms and conditions of the Lease except as
provided herein, and except that, except as may be expressly provided in this
Amendment, (a) Tenant shall not be entitled to receive, with respect to the
Suite 100 Remainder Space, any allowance, free rent or other financial
concession granted with respect to the Current Premises or the Must-Take Space,
and (b) no representation or warranty made by Landlord with respect to the
Current Premises or Must-Take Space shall apply to the Suite 100 Remainder
Space.

 

2.2.                              Suite 100 Remainder Expansion Effective Date. 
As used herein, “Suite 100 Remainder Expansion Effective Date” means the earlier
to occur of (i) the date on which Tenant first commences to conduct business in
any portion of the Suite 100 Remainder Space, or (ii) January 1, 2011; provided,
however, that if Landlord fails to deliver the Suite 100 Remainder Space to
Tenant on or before the date described in the preceding clause (ii) as a result
of any holdover or unlawful possession by another party, the Suite 100 Remainder
Expansion Effective Date shall be the date on which Landlord delivers possession
of the Suite 100 Remainder Space to Tenant free from occupancy by any party. 
Any such delay in the Suite 100 Remainder Expansion Effective Date shall not
subject Landlord to any liability for any loss or damage resulting therefrom;
provided, however, Landlord, at its expense, shall use commercially reasonable
efforts to obtain possession of the Suite 100 Remainder Space for delivery to
Tenant as soon as practicable following any such holdover.  If the Suite 100
Remainder Expansion Effective Date is delayed, the Extended Termination Date
under the Lease shall not be similarly extended.

 

3                                          Suite 200 Expansion.

 

3.1.                              Effect of Suite 200 Expansion.  Effective as
of the Suite 200 Expansion Effective Date (defined in Section 3.2 below), the
Premises as then constituted under the Lease shall be increased to include the
Suite 200 Expansion Space, and, from and after the Suite 200 Expansion Effective
Date, the Current Premises, the entire Suite 100 Expansion Space, the Suite 200
Expansion Space (and, if the Must-Take Effective Date (defined in Section I.B of
the Fourth Amendment) has previously occurred, the Must-Take Space) shall
collectively be deemed the Premises.  The term of the Lease for the Suite 200
Expansion Space (the “Suite 200 Expansion Term”) shall commence on the Suite 200
Expansion Effective Date and, unless sooner terminated in accordance with the
Lease, end on the Extended Termination Date (as defined in the Fourth
Amendment), subject to Section 9 below.  From and after the Suite 200 Expansion
Effective Date, the Suite 200 Expansion Space shall be subject to all the terms
and conditions of the Lease except as provided herein, and except that, except
as may be expressly provided in this Amendment, (a) Tenant shall not be entitled
to receive, with respect to the Suite 200 Expansion Space, any allowance, free
rent or other financial concession granted with respect to the Current Premises
or the Must-Take Space, and (b) no representation or warranty made by Landlord
with respect to the Current Premises or the Must-Take Space shall apply to the
Suite 200 Expansion Space.

 

2

--------------------------------------------------------------------------------


 

3.2.                              Suite 200 Expansion Effective Date.  As used
herein, “Suite 200 Expansion Effective Date” means the earlier to occur of
(i) the date on which Tenant first commences to conduct business in the Suite
200 Expansion Space, or (ii) the later of (A) May 1, 2011 (the “Target Suite 200
Expansion Effective Date”), or (B) the date that the Suite 200 Demising Work
(defined in Section 8.3 below) is substantially complete (as reasonably
determined by Landlord), with the exception of any details of construction,
mechanical adjustment or any other similar matter the non-completion of which
does not materially interfere with Tenant’s use of the Suite 200 Expansion
Space; provided, however, that if Landlord fails to deliver the Suite 200
Expansion Space to Tenant on or before the later of the dates described in the
preceding clause (ii) as a result of any holdover or unlawful possession by
another party, the Suite 200 Expansion Effective Date shall be the date on which
Landlord delivers possession of the Suite 200 Expansion Space to Tenant free
from occupancy by any party.  Any such delay in the Suite 200 Expansion
Effective Date shall not subject Landlord to any liability for any loss or
damage resulting therefrom; provided, however, Landlord, at its expense, shall
use commercially reasonable efforts to obtain possession of the Suite 200
Expansion Space for delivery to Tenant as soon as practicable following any such
holdover.  If the Suite 200 Expansion Effective Date is delayed, the Extended
Termination Date under the Lease shall not be similarly extended.

 

4.                                       Confirmation Letter(s).  At any time
after the Suite 100 Main Expansion Effective Date, the Suite 100 Remainder
Expansion Effective Date and/or the Suite 200 Expansion Effective Date, Landlord
may deliver to Tenant a notice substantially in the form of Exhibit C attached
hereto with respect to the applicable portion of the Expansion Space, as a
confirmation of the information set forth therein with respect to such portion
of the Expansion Space, which Tenant shall execute and return to Landlord within
fifteen (15) days after receiving it.  If Tenant fails to execute and return (or
reasonably object in writing to) such notice within fifteen (15) days after
receiving it, Tenant shall be deemed to have executed and returned it without
exception.

 

5.                                       Base Rent.

 

A.                                   With respect to the Suite 100 Main Space
during the portion of the Suite 100 Expansion Term prior to the Suite 100
Remainder Expansion Effective Date, the schedule of Base Rent shall be as
follows:

 

Period of
Suite 100 Expansion Term

 

Annual Rate Per
Square Foot

 

Monthly Base Rent

 

Suite 100 Main Expansion Effective Date through day preceding Suite 100
Remainder Expansion Effective Date

 

$

31.20

 

$

28,064.40

 

 

All such Base Rent shall be payable by Tenant in monthly installments in
accordance with the terms of the Lease, provided that the CPI adjustments set
forth in Section 4(b) of the Original Lease and Paragraph 2 of the First
Amendment shall not apply to the Suite 100 Main Space during the Suite 100 Main
Expansion Term.

 

B.                                     Effective as of the Suite 100 Remainder
Expansion Effective Date, during the remainder of the Suite 100 Expansion Term,
the schedule of Base Rent for the entire Suite 100 Expansion Space shall be as
follows:

 

Period of
Suite 100 Expansion Term

 

Annual Rate Per
Square Foot

 

Monthly Base Rent

 

Suite 100 Remainder Expansion Effective Date - 6/30/11

 

$

31.20

 

$

32,146.40

 

7/1/11 – 6/30/12

 

$

32.14

 

$

33,114.91

 

7/1/12 – 6/30/13

 

$

33.10

 

$

34,104.03

 

7/1/13 – 6/30/14

 

$

34.09

 

$

35,124.06

 

7/1/14 – 9/30/14

 

$

35.12

 

$

36,185.31

 

 

All such Base Rent shall be payable by Tenant in monthly installments in
accordance with the terms of the Lease, provided that the CPI adjustments set
forth in Section 4(b) of the Original Lease and Paragraph 2 of the First
Amendment shall not apply to the Suite 100 Remainder Space during the Suite 100
Remainder Expansion Term.

 

3

--------------------------------------------------------------------------------


 

C.                                     Effective as of the Suite 200 Expansion
Effective Date, during the Suite 200 Expansion Term, the schedule of Base Rent
for the Suite 200 Expansion Space shall be as follows:

 

Period During Suite 200
Expansion Term

 

Annual Rate Per
Square Foot

 

Monthly Base Rent

 

Suite 200 Expansion Effective Date - 6/30/11

 

$

31.20

 

$

42,497.00

 

7/1/11 – 6/30/12

 

$

32.14

 

$

43,777.36

 

7/1/12 – 6/30/13

 

$

33.10

 

$

45,084.96

 

7/1/13 – 6/30/14

 

$

34.09

 

$

46,433.42

 

7/1/14 – 9/30/14

 

$

35.12

 

$

47,836.37

 

 

All such Base Rent shall be payable by Tenant in monthly installments in
accordance with the terms of the Lease, provided that the CPI adjustments set
forth in Section 4(b) of the Original Lease and Paragraph 2 of the First
Amendment shall not apply to the Suite 200 Expansion Space during the Suite 200
Expansion Term.

 

6.                                       Additional Security Deposit.  No
additional security deposit or letter of credit shall be required in connection
with this Amendment.

 

7.                                       Property Expenses.

 

7.1                                 During the portion of the Suite 100
Expansion Term prior to the Suite 100 Remainder Expansion Effective Date, Tenant
shall pay Property Expenses for the Suite 100 Main Space on the same terms and
conditions set forth in the Lease, except that in connection with the Suite 100
Main Space, for purposes of Sections 6 and 47 of the Original Lease the
“Premises” shall mean the Suite 100 Main Space, the “Building” shall mean the
4009 Miranda Building, “Tenant’s Pro Rata Share” for the Suite 100 Main Space
shall be 19.7244%, and “Tenant’s Percentage” for the Suite 100 Main Space shall
be 5.5250%.  During the portion of the Suite 100 Expansion Term on and after the
Suite 100 Remainder Expansion Effective Date, Tenant shall pay Property Expenses
for the entire Suite 100 Expansion Space on the same terms and conditions set
forth in the Lease, except that in connection with the Suite 100 Expansion
Space, for purposes of Sections 6 and 47 of the Original Lease the “Premises”
shall mean the entire Suite 100 Expansion Space, the “Building” shall mean the
4009 Miranda Building, “Tenant’s Pro Rata Share” for the entire Suite 100
Expansion Space shall be 22.5934%, and “Tenant’s Percentage” for the entire
Suite 100 Expansion Space shall be 6.3286%. During the Suite 200 Expansion Term,
Tenant shall pay Property Expenses for the Suite 200 Expansion Space on the same
terms and conditions set forth in the Lease, except that in connection with the
Suite 200 Expansion Space, for purposes of Sections 6 and 47 of the Original
Lease the “Premises” shall mean the Suite 200 Expansion Space, the “Building”
shall mean the 4009 Miranda Building, “Tenant’s Pro Rata Share” for the Suite
200 Expansion Space shall be 29.8681%, and “Tenant’s Percentage” for the Suite
200 Expansion Space shall be 8.3663%.

 

7.2                                 Multi-Tenant Building.  The parties
acknowledge that with respect to the Expansion Space, the 4009 Building shall be
considered a “Multi-Tenant Building” (as defined in the Fourth Amendment) under
the Lease, unless and until Tenant leases the entire 4009 Miranda Building
pursuant to the Lease.

 

7.3                                 Remeasurement.  The parties acknowledge and
agree that the Pro Rata Shares and Percentage Shares set forth in this Section 7
with respect to the Expansion Space represent Landlord’s remeasurement of the
4009 Miranda Building and the Complex.  Accordingly, for purposes of the
Expansion Space only, the rentable square footage of the 4009 Miranda Building
is deemed to be 54,724 and the rentable square footage of the Complex is deemed
to be 195,366.

 

8.                                       Improvements to Expansion Space.

 

8.1.                              Condition of Expansion Space.  Tenant
acknowledges that it has inspected the Expansion Space and agrees to accept it
“as is” without any representation by Landlord regarding its condition and
without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Amendment.  The first two sentences of Section 11 of the Original Lease shall
not apply to the Expansion Space, and no representations by Landlord set forth
in the Lease with respect to the Current Premises or the Must-Take Space shall
be deemed remade in connection with the Expansion Space, unless specifically
provided for herein.

 

4

--------------------------------------------------------------------------------


 

8.2.                              Responsibility for Improvements to Expansion
Space.  Tenant shall be entitled to perform improvements to the Suite 100 Main
Space following the Suite 100 Main Expansion Effective Date, to the Suite 100
Remainder Space following the Suite 100 Remainder Expansion Effective Date and
to the Suite 200 Expansion Space following the Suite 200 Expansion Effective
Date (each an applicable “Effective Date”), and, provided that Tenant does not
exercise its Acceleration Option (as described in Section 9 below), to receive
an Expansion Allowance from Landlord for such improvements, in accordance with
the Expansion Work Letter attached hereto as Exhibit B.  As provided in the
Expansion Work Letter, Section 12.B of the Original Lease shall apply generally
to the Expansion Alterations even though the nature of such improvements is not
yet determined; provided that in determining categories of such improvements for
purposes of Section 12.B, Landlord shall not be required to designate any
improvements that are Nonremovable Tenant Improvements as “Leaseable
Nonremovable Tenant Improvements” (and accordingly will not be required to waive
its interest in or subordinate Landlord’s claim to any such improvements or
equipment for the benefit of Tenant’s lenders or equipment lessors) if such
improvements are paid for in whole or in part by the Expansion Allowance.

 

8.3                                 Demising of Suite 200 Expansion Space.
Landlord shall cause the construction or installation of the following items in
a good and workmanlike manner using Building-standard materials, methods and
finishes (collectively, the “Suite 200 Demising Work”):  Install a demising wall
between the Suite 200 Expansion Space and adjoining tenant spaces, including
studs, acoustical insulation and dry wall ready for finish on tenant side only
and any necessary penetrations, fire dampers and sound traps.  The Suite 200
Demising Work shall be performed at Landlord’s sole expense and shall not be
deemed Expansion Alterations or Tenant Improvements.  Landlord shall use
commercially reasonable efforts to perform the Suite 200 Demising Work prior to
the Target Suite 200 Expansion Effective Date.

 

8.4                                 Early Entry.  Notwithstanding Section 8.2 or
anything else to the contrary contained in this Amendment, but subject to the
provisions of this Section 8.4, Tenant may enter the Suite 100 Main Space, the
Suite 100 Remainder Space and the Suite 200 Expansion Space, from and after the
execution of this Amendment and before the applicable Effective Date, at its
sole risk, in order to identify and assess items of repair that Tenant will need
to make in the applicable portion of the Expansion Space, and for the purpose of
making repairs, installing telecommunications and data cabling and equipment,
furnishings and other personalty in the applicable portion of the Expansion
Space.  Other than the obligation to pay Base Rent and Tenant’s Pro Rata Share
and Tenant’s Percentage of Property Expenses, all of Tenant’s obligations under
the Lease (as amended) shall apply during any period of such early entry. 
Notwithstanding the foregoing, Tenant acknowledges that the Expansion Space is
and may continue to be occupied by third parties up the applicable effective
date(s), that Landlord has made no representation that any portion of the
Expansion Space will be available to Tenant for early entry prior to the
applicable Effective Date, and that Tenant’s rights hereunder are strictly
subject to the agreement and cooperation of any then existing tenant(s) and
occupant(s) of the applicable portion of the Expansion Space, each in its sole
discretion.  Landlord shall request the cooperation of the necessary third
parties to provide Tenant with early entry to the Expansion Space, at no cost or
risk to Landlord, but if Landlord is unable to secure such cooperation to the
reasonable satisfaction of Landlord, Tenant shall not have the right of early
entry set forth in this Section 8.4.  Upon Landlord’s request, Tenant shall
execute an access and indemnification agreement in a form acceptable to Landlord
prior to any early entry to the Expansion Space during any period in which the
applicable portion of the Expansion Space is leased and/or occupied by a third
party or third parties.  In addition, Landlord may limit, suspend or terminate
Tenant’s rights to enter the Suite 200 Expansion Space pursuant to this Section
8.4 if Landlord reasonably determines that such entry is endangering individuals
working in the Suite 200 Expansion Space or is delaying completion of the Suite
200 Demising Work.

 

9.                                       Acceleration Option.

 

9.1                                 Tenant shall have the right (the
“Acceleration Option”) to accelerate the Extended Termination Date, with respect
to the entire Expansion Space only, from September 30, 2014, to the day that is
thirty (30) days after the date of Tenant’s Acceleration Notice (defined below)
(the “Accelerated Expiration Date”) (the “Acceleration”) if:

 

A.                                   Tenant delivers to Landlord, no later than
the date that is six (6) months after the date of this Amendment, a written
notice (the “Acceleration Notice”) exercising the Acceleration Option;

 

5

--------------------------------------------------------------------------------


 

B.                                     Tenant is not in default under the Lease
when Tenant delivers the Acceleration Notice to Landlord;

 

C.                                     No part of the Expansion Space is sublet
past the Accelerated Expiration Date when Tenant delivers the Acceleration
Notice to Landlord;

 

D.                                    The Lease has not been assigned before
Tenant delivers the Acceleration Notice to Landlord; and

 

E.                                      The Acceleration Conditions (defined in
Section 9.7 below) exist as of the date Tenant delivers its Acceleration Notice,
and Tenant’s Acceleration Notice includes documentation thereof reasonably
satisfactory to Landlord thereof.

 

9.2                                 If Tenant validly exercises the Acceleration
Option, then (i) notwithstanding any contrary provision of the Lease, but
subject to the terms of this Section 9, the term of the Lease shall expire, with
respect to the entire Expansion Space only (but not with respect to any other
portion of the Premises then leased by Tenant under the Lease), on the
Accelerated Expiration Date with the same force and effect as if such term were,
by the provisions of the Lease, fixed to expire on the Accelerated Expiration
Date; and (ii) without limiting the foregoing:

 

A.                                   The portions of the Base Rent schedules set
forth in Section 5 of this Amendment that apply during the period following the
Accelerated Expiration Date shall be deleted from this Amendment; and

 

B.                                     Tenant shall surrender the Expansion
Space to Landlord in accordance with the terms of the Lease on or before the
Accelerated Expiration Date; and

 

C.                                     Tenant shall remain liable for all rent
(including, without limitation, monthly Base Rent and Property Expenses) and
other amounts payable under the Lease for the period up to and to and including
the Accelerated Expiration Date, even though billings for such amounts may occur
after the Accelerated Expiration Date; and

 

D.                                    Tenant’s restoration obligations shall be
as set forth in the Lease; and

 

E.                                      If Tenant fails to surrender any portion
of the Expansion Space on or before the Accelerated Expiration Date, Tenant’s
tenancy thereof shall be subject to Section 10 of the Lease; and

 

F.                                      Any other rights or obligations of
Landlord or Tenant under the Lease that, in the absence of the Acceleration,
would have survived the Extended Termination Date with respect to the Expansion
Space shall survive the Accelerated Expiration Date.

 

9.3                                 If Tenant exercises the Acceleration Option,
then concurrently with delivery of the Acceleration Notice, Tenant shall pay to
Landlord, as a fee in connection with the acceleration of the Extended
Termination Date with respect to the Expansion Space only and not as a penalty,
an amount (the “Acceleration Fee”) equal to $700,000.00.

 

9.4                                 If, after delivering an Acceleration Notice
to Landlord, Tenant defaults under the Lease (including, without limitation, by
failing to timely pay the Acceleration Fee), or at any time after delivering an
Acceleration Notice and prior to the Accelerated Expiration Date any of the
Acceleration Conditions are no longer true, Landlord, at its option, may
(i) declare Tenant’s exercise of the Acceleration Option to be null and void (in
which event Landlord shall return to Tenant any Acceleration Fee received from
Tenant, but only after applying it against any past due rent), or (ii) continue
to honor Tenant’s exercise of its Acceleration Option in accordance with the
terms hereof.

 

9.5                                 If Tenant validly exercises the Acceleration
Option, Landlord shall prepare an amendment (the “Acceleration Amendment”)
reflecting the same.  Landlord shall deliver the Acceleration Amendment to
Tenant within a reasonable time after receiving the Acceleration Notice, and
Tenant shall execute and return the Acceleration Amendment to Landlord within
15 days after receiving it.  An otherwise valid exercise of the Acceleration
Option shall be fully effective whether or not the Acceleration Amendment is
executed.

 

6

--------------------------------------------------------------------------------


 

9.6                                  Notwithstanding any contrary provision of
the Lease, as amended, from and after the date Tenant delivers an Acceleration
Notice to Landlord, Tenant’s rights with respect to the Expansion Allowance
shall automatically terminate and Landlord shall have no obligation to disburse
or otherwise apply any portion of the Expansion Allowance, and the entire
Expansion Allowance shall accrue to the benefit of Landlord.

 

9.7                                  For purposes of this Acceleration Option,
the “Acceleration Conditions” shall mean that Tenant’s Board of Directors has
determined in good faith that because of negative results in Tenant’s
peganesitide Phase 3 clinical trials, as measured by failure to achieve the
safety or efficacy primary endpoints, Tenant must abandon its current plans to
substantially expand its commercial group and therefore cannot use the Expansion
Space. Concurrently with Tenant’s Acceleration Notice, Tenant shall deliver to
Landlord a certificate signed by an officer and the general counsel of Tenant
certifying that the Board of Directors has made the foregoing determination in
good faith.

 

10.           Other Pertinent Provisions.  Landlord and Tenant agree that,
effective as of the date of this Amendment (unless different effective date(s)
is/are specifically referenced in this Section), the Lease shall be amended in
the following additional respects:

 

10.1         Landlord’s Address for Notices. Notwithstanding anything to the
contrary contained in the Lease, Landlord’s address for notices and payment of
Rent set forth in Section 4(d) of the Original Lease, as amended pursuant to
Section VIII.C of the Fourth Amendment, is hereby deleted in its entirety and
replaced with the following:

 

c/o Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn:  Building manager

 

with copies to:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn:  Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn:  Lease Administration

 

10.2         Deletions.  Section VII (Rights of First Offer) of the Fourth
Amendment is hereby deleted in its entirety.

 

10.3         Parking.  During the Suite 100 Expansion Term, Tenant shall be
entitled to an additional 41 non-reserved spaces in the parking facility in
connection with the Suite 100 Expansion Space, on the terms and conditions set
forth in the Lease.  In addition to the foregoing, during the Suite 200
Expansion Term, Tenant shall be entitled to an additional 54 non-reserved spaces
in the parking facility, on the terms and conditions set forth in the Lease.

 

10.4         Must-Take Space. Notwithstanding anything in Section I.B.2 of the
Fourth Amendment to the contrary, as of the Must-Take Space Effective Date the
“Premises”, as defined in the Lease, shall be increased from 53,830 rentable
square feet in the 4001 Miranda Building to 84,460 rentable square in the 4001
Miranda Building and the 4015 Miranda Building, and shall also include any
portion of the Suite 100 Expansion Space and/or the Suite 200 Expansion for
which the term has then commenced.

 

10.5         Renewal Option.  Provided that Tenant does not exercise its
Acceleration Option (as defined in Section 9), the Expansion Space shall be
considered part of “all of the Premises (as then defined under the Lease) that
are coterminous with the Initial Premises” as set forth in the first sentence of
Section VI.A of the Fourth Amendment (Renewal Option).

 

10.6         Environmental Disclosure.  Pursuant to Section 25359.7 of the
California Health and Safety Code, Landlord hereby discloses to Tenant the
condition of the Complex described in that certain Phase I Environmental Site
Assessment (Foothill Research Center) dated

 

7

--------------------------------------------------------------------------------


 

January 9, 2007, prepared by EMG. Tenant acknowledges that Landlord has made a
copy of such report available to Tenant (without warranty as to its accuracy or
completeness), and the Tenant has fully reviewed such report.  Tenant
acknowledges that the land underlying the Premises may be subject to various
covenants and restrictions imposed by the California Regional Quality Control
Board — San Francisco Bay Region, which covenants and restrictions may impose
certain limitation on the use of the Premises, and Tenant covenants to comply
with all of the terms and conditions of any such covenants and restrictions.

 

10.7         Use.  The 3rd sentence of Section 7 of the Original Lease shall not
apply to the Expansion Space.  Tenant acknowledges that the Ground Lease imposes
a fee on certain office uses in the Complex.  Landlord agrees to cooperate with
Tenant in obtaining the agreement of Ground Lessor that such fee shall not apply
to Tenant’s proposed office uses in the Expansion Space; provided that if Ground
Lessor’s agreement is conditioned upon Tenant’s office uses being ancillary to
Tenant’s ongoing research and development uses the Complex, then if Ground
Lessor later imposes an office use fee due to Tenant’s failure to meet the
conditions set forth in Ground Lessor’s consent, Tenant shall be solely
responsible for payment of such use fee.

 

10.8         Stanford Consent.  The effectiveness of this Amendment and
Landlord’s and Tenant’s rights and obligations hereunder are conditioned upon
the receipt of Stanford’s consent to this Amendment on terms and conditions
acceptable to the parties hereto and by Stanford and, if required by Stanford,
the execution of a nondisturbance and recognition agreement between Stanford and
Tenant. If Landlord and Tenant have not obtained such consent by the date which
is thirty (30) days after the mutual execution and delivery of this Amendment by
the parties, either party may terminate this Amendment by written notice to the
other party, effective as of the date of receipt of such notice, provided that
such notice is received by the other party prior to Landlord and Tenant
obtaining such consent.  Landlord shall have no obligation to disburse any
portion of any allowance provided for in this Amendment until the required
consent and agreement have been obtained.

 

10.9         Contingency.  Notwithstanding any contrary provision hereof, if for
any reason Landlord and Tibco Software, Inc., a Delaware corporation (the “Other
Party”), fail to mutually execute and deliver the Required Agreement (defined
below) on or before the Contingency Date, then Tenant may terminate the
provisions of this Amendment (other than Sections 10.1, 10.2 and 10.6 above) by
written notice to Landlord delivered no later than the earlier of (a) ten (10)
business days after the Contingency Date, or (b) the date that Landlord and the
Other Party enter into the Required Agreement.  In the event that Tenant so
terminates this Amendment, the provisions hereof (other than Sections 10.1, 10.2
and 10.6 above) shall be of no further force or effect and the Lease shall
continue as if (except for such excepted provisions) this Amendment had never
been executed.  As used herein, “Required Agreement” means an agreement pursuant
to which the expiration date under the Other Party’s existing lease is
accelerated to a date occurring on or prior to June 30, 2010, with respect to
the Suite 100 Main Space.  As used herein, “Contingency Date” means June 14,
2010.  In the event that the Required Agreement is not entered into on or prior
to the Contingency Date, but Tenant does not timely terminate this Amendment as
provide above, then this Amendment shall continue in full force and effect but
in Section 1.2 above the date “July 1, 2010” shall be automatically amended to
be “January 1, 2011”, Tenant hereby acknowledging the Other Party’s lease for
the Suite 100 Main Space does not expire by its terms until December 31, 2010.

 

10.10       Prior Tenant’s Property.  Landlord acknowledges that Tenant may
acquire certain furniture or other personal property located in the Expansion
Space and belonging to a third party tenant or other occupant of the Expansion
Space prior to the applicable Effective Date with respect to such portion of the
Expansion Space.  Landlord shall not be required to remove from the Expansion
Space (and agrees not to require the current tenant or other occupant of the
Expansion Space to remove from the Expansion Space upon the expiration or
earlier termination of its lease or other occupancy agreement) any items of
furniture or other personal property that are identified by Tenant by notice to
Landlord (“Property Notice”) delivered at least 30 days prior to the applicable
Effective Date with respect to such portion of the Expansion Space (“Prior
Tenant’s Property”).  Tenant agrees that by delivery of a Property Notice,
Tenant represents, warrants and acknowledges that effective as of the
commencement of Tenant’s right of possession to the applicable portion of the
Expansion Space, all of the right, title and interest of Prior Tenant in and to
Prior Tenant’s Property will be transferred to Tenant, and that Tenant shall be
responsible for such Prior Tenant’s Property as Tenant’s personal property under
the Lease.  Landlord shall have no obligation to deliver, insure, maintain,
repair or otherwise safeguard Prior Tenant’s Property.  As between Landlord and
Tenant, all risk of loss relating to Prior Tenant’s Property shall belong to
Tenant.  Tenant shall look to

 

8

--------------------------------------------------------------------------------


 

Prior Tenant, and not to Landlord, for recovery of any loss relating to the
title to, existence, quality or condition of Prior Tenant’s Property.

 

11.                                 Miscellaneous.

 

11.1                           This Amendment and the attached exhibits, which
are hereby incorporated into and made a part of this Amendment, set forth the
entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Tenant shall not be entitled, in connection with entering into this
Amendment, to any free rent, allowance, alteration, improvement or similar
economic incentive to which Tenant may have been entitled in connection with
entering into the Lease, except as may be otherwise expressly provided in this
Amendment.

 

11.2                           Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

11.3                           In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

11.4                           Submission of this Amendment by Landlord is not
an offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered it to Tenant.

 

11.5                           The capitalized terms used in this Amendment
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

11.6                           Tenant shall indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.  Landlord shall indemnify
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment.  Tenant
acknowledges that any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Amendment has been made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

11.7                           Each signatory of this Amendment represents
hereby that he or she has the authority to execute and deliver it on behalf of
the party hereto for which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

CA-FOOTHILL RESEARCH CENTER LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

EOP Owner GP L.L.C., a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

John C. Moe

 

 

 

 

 

 

Title:

Market Managing Director

 

 

 

 

 

TENANT:

 

 

 

AFFYMAX, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

Arlene M. Morris

 

 

 

 

 

 

Title:

Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

OUTLINE AND LOCATION OF SUITE 100 EXPANSION SPACE

(INCLUDING SUITE 100 REMAINDER SPACE)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

OUTLINE AND LOCATION OF SUITE 200 EXPANSION SPACE

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXPANSION WORK LETTER

 

As used in this Expansion Work Letter, the “Premises” shall be deemed to mean
the Expansion Space, as defined in the Fifth Amendment to which this Expansion
Work Letter is attached.

 

I.                                         Alterations and Allowance.

 

A.                                   Tenant, following the Suite 100 Main
Expansion Effective Date with respect to the Suite 100 Main Space, following the
Suite 100 Remainder Space Expansion Date with respect to the Suite 100 Remainder
Space, and following the Suite 200 Expansion Effective Date, with respect to the
Suite 200 Expansion Space, shall have the right to perform alterations and
improvements in the Premises (the “Expansion Alterations”).  Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to perform
Expansion Alterations in the Premises unless and until Tenant has complied with
all of the terms and conditions of Section 12 of the Lease (as amended),
including, without limitation, approval by Landlord of the final plans for the
Expansion Alterations and the contractors to be retained by Tenant to perform
such Expansion Alterations. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  Landlord’s approval
of the contractors to perform the Expansion Alterations shall not be
unreasonably withheld.  The parties agree that Landlord’s approval of the
general contractor to perform the Expansion Alterations shall not be considered
to be unreasonably withheld if any such general contractor (i) does not have
trade references reasonably acceptable to Landlord, (ii) does not maintain
insurance as required pursuant to the terms of this Lease, (iii) does not have
the ability to be bonded for the work in an amount of no less than 150% of the
total estimated cost of the Expansion Alterations, or (iv) is not licensed as a
contractor in the state/municipality in which the Premises is located.  Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

 

B.                                     Provided Tenant is not in default and
that Tenant’s Acceleration Option has expired without being exercised by Tenant
(as more particularly described in Section G below, Landlord agrees to
contribute the sum of $287,090.00 (or $10.00 per rentable square foot of the
Expansion Space) (the “Expansion Allowance”) toward the cost of performing the
Expansion Alterations in preparation of Tenant’s occupancy of the Premises.  The
Expansion Allowance may only be used for the cost of design professionals and
other third party consultants, preparing design and construction documents and
mechanical and electrical plans for the Expansion Alterations, pre-construction
administration, for repairs to the Premises, obtaining building permits, for
hard costs in connection with the Expansion Alterations, and payment of
Landlord’s Oversight Fee, all in connection with the Expansion Alterations.  The
Expansion Allowance, less a 10% retainage (which retainage shall be payable as
part of the final draw), shall be paid to Tenant or, at Landlord’s option, to
the order of the general contractor that performs the Expansion Alterations, in
periodic disbursements within 30 days after receipt of the following
documentation: (i) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (ii) a certification
from an AIA architect substantially in the form of the Architect’s Certificate
for Payment which is located on AIA Document G702, Application and Certificate
of Payment; (iii) Contractor’s, subcontractor’s and material supplier’s waivers
of liens which shall cover all Expansion Alterations for which disbursement is
being requested and all other statements and forms required for compliance with
the mechanics’ lien laws of the state in which the Premises is located, together
with all such invoices, contracts, or other supporting data as Landlord or
Landlord’s mortgagee, if any, may reasonably require; (iv) a cost breakdown for
each trade or subcontractor performing the Expansion Alterations; (v) plans and
specifications for the Expansion Alterations, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the 4009 Miranda Building, the Complex and the
Premises; (vi) copies of all construction contracts for the Expansion
Alterations, together with copies of all change orders, if any; and (vii) a
request to disburse from Tenant containing an approval by Tenant of the work
done and a good faith estimate of the cost to complete the Expansion
Alterations.  Upon completion of the Expansion Alterations, and prior to final
disbursement of the Expansion Allowance, Tenant shall furnish Landlord with: 
(1) general contractor and architect’s completion affidavits, (2) full and final
waivers

 

B-1

--------------------------------------------------------------------------------


 

of lien, (3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of the Expansion Alterations, and (5) the certification of
Tenant and its architect that the Expansion Alterations have been installed in a
good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable laws, codes and ordinances.  In no event shall
Landlord be required to disburse the Expansion Allowance more than one time per
month.  If the Expansion Alterations exceed the Expansion Allowance, Tenant
shall be entitled to the Expansion Allowance in accordance with the terms
hereof, but each individual disbursement of the Expansion Allowance shall be
disbursed in the proportion that the Expansion Allowance bears to the total cost
for the Expansion Alterations, less the 10% retainage referenced above. 
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Expansion Allowance during the continuance of an
uncured default under the Lease, and Landlord’s obligation to disburse shall
only resume when and if such default is cured.

 

C.                                     In no event shall the Expansion Allowance
be used for the purchase of equipment, furniture or other items of personal
property of Tenant.  If Tenant does not submit a request for payment of the
entire Expansion Allowance to Landlord in accordance with the provisions
contained in this Expansion Work Letter by December 15, 2012, any unused amount
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Expansion Alterations and/or
Expansion Allowance.  Landlord shall be entitled to deduct from the Expansion
Allowance a construction management fee for Landlord’s oversight of the
Expansion Alterations in an amount equal to 3% of the total cost of the
Expansion Alterations (“Landlord’s Oversight Fee”).

 

D.                                    Tenant agrees to accept the Premises in
its “as-is” condition and configuration, it being agreed that Landlord shall not
be required to perform any work or, except as provided above with respect to the
Expansion Allowance, incur any costs in connection with the construction or
demolition of any improvements in the Premises.

 

E.                                      This Expansion Work Letter shall not be
deemed applicable to the Current Premises or the Must-Take Space, nor to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the Current
Premises, Must-Take Space or any additions to the Premises in the event of a
renewal or extension of the Extended Term of the Lease, whether by any options
under the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement to the Lease.

 

F.                                      Section 13 of the Work Letter attached
as Exhibit C to the Original Lease is incorporated herein by this reference with
respect to the Expansion Alterations.  The Expansion Alterations shall be
“Tenant Improvements” under the Lease, including for purposes of Section 12.B
and Exhibit E of the Original Lease.  No other provisions of the original Work
Letter, or any provision of any work letter attached to the Fourth Amendment,
shall apply to the Expansion Alterations, unless specifically set forth in this
Paragraph F.

 

G.                                     Notwithstanding anything in the Amendment
or this Expansion Work Letter to the contrary, Tenant shall have no right to any
portion of the Expansion Allowance unless and until Tenant’s Acceleration Option
expires in accordance with its terms without having been exercised by Tenant.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

                                          , 20

 

To:                             
                                              
                                              



 

Re:                               Fifth Amendment (the “Amendment”), dated
                            , 2010, to a lease agreement dated May 30, 1990,
between CA-FOOTHILL RESEARCH CENTER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and AFFYMAX, INC., a  Delaware corporation (“Tenant”),
concerning Suite            on the                floor of the building located
at 4009 Miranda Avenue in Palo Alto, California (the “                        
Space”).

 

Lease ID:

Business Unit Number:

 

Dear                                   :

 

In accordance with the Amendment, Tenant accepts possession of the
                           Space and confirms that (a) the             
Effective Date is                           , 20      , and (b) the expiration
date of the Lease is September 30, 2014.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, pursuant to Section 1.3 of the
Amendment, if Tenant fails to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it, Tenant shall be
deemed to have executed and returned it without exception.

 

 

“Landlord”:

 

 

 

CA-FOOTHILL RESEARCH CENTER LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and Accepted as

 

of                , 20     .

 

 

 

“Tenant”:

 

 

 

AFFYMAX, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/

 

 

 

 

 

 

Name:

Arlene M. Morris

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

C-1

--------------------------------------------------------------------------------